DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive. Applicant argues that the amended claims (2,21) are different than the patented claims of ‘704. The examiner disagrees because while the added recitations are not explicitly used in the same terminology, the scope of the claims clearly overlap because the patented claims recite a “cuff” which equivalent to the claimed seal recited in the same location. Additionally the claimed stent frame is equivalent to the patented claim limitation of a support structure that is recited to function and be located in the same manner as the pending claims, being expandable and interior to the cuff or seal. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-16, 22-25 of U.S. Patent No. 9775704. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims are anticipated by the narrower claims of ‘704. Claim 1 of US ‘704 recite the first and second cylindrical portions each being disposed on the outer surface of the support structure that is expandable, note (stent frame is broad and not limited to any particular structure since there are so many variations it encompasses expandable support structure).  Regarding claim 3, see claim 2 of US 704. Regarding claim 4, see claim 3 of US 704. Regarding claim 5, see claim 7 of US 704. With respect to claim 6, see claim 8 of US 704. Regarding claim 7, see claim 9 of US 704. With respect to claim 8, see claim 10 of US 704. Regarding claim 9, see claim 11 of US 704. With respect to claim 10, see claim 12 of US 704. Regarding claim 11, see claim 13 of US 704. Regarding claim 12, see claim 14 of US 704. With respect to claims 13,14 see claim 15 of US 704. Regarding claim 15, see claim 16 of US 704. With respect to claim 16, see claim 22 of US 704. Regarding claim 17, see claim 23 of US 704. With respect to claim 18, see claim 24 of US 704. Regarding claim 19, see claim 25 of US 704. With respect to claim 20, see claim 1 of US 704.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2,5,7,8,10,11,13,20,21 are rejected under pre-AIA  35 U.S.C. 102 (a,e) as anticipated by Rapacki et al. (2004/0060563) or, in the alternative, under pre-AIA  35  an expandable (paragraph 126) annular stent frame 618; a valve 612 attached to the expandable annular stent frame; and a seal 615 attached to an outer surface of the expandable annular stent frame and with respect to claim 20 a cuff 622 defines the seal comprises a first cylindrical portion and a second cylindrical portion, the first cylindrical portion having greater thickness (since it is two layers which encapsulates the stent) than the second cylindrical portion, wherein the first cylindrical portion is disposed adjacent the second cylindrical portion. As illustrated below the seal can be said to define a radial lip is defined by an interface of the first cylindrical portion and the second cylindrical portion. Please note claims 1 and 21 fail to define with any specificity where the valve assembly is attached to the expandable annular stent frame. Therefore, claims are given their broadest reasonable interpretation and any object or material has a 3-dimension construction with its outer surface defining the perimeter and the inner surface is that which makes up its thickness. When no reference frames are established it is reasonable to give broadest reasonable interpretation as such. Since the cuff of Rapacki surrounds the perimeter of the stent frame it can considered to be disposed on the outer surface of the expandable annular stent frame. Additionally it can be construed that the radial lip defined by the interface of the first and second cylindrical portions is disposed radially outside of the outer surface of the expandable annular stent frame since it surrounds the perimeter of the frame. Also regarding claim 21, the first cylindrical portion is down from the second portion or below it.
[AltContent: ][AltContent: textbox (Radial lip defined as interface between first and second cylindrical portions)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    215
    232
    media_image1.png
    Greyscale
 
[AltContent: textbox (2nd cylindrical portion)]



[AltContent: textbox (First cylindrical portion)]
Regarding claim 5, Rapacki disclose the stent frame can be made of memory shaped metals, see paragraph 145. With respect to claim 7, Figs 7A,B show how the valve has at least two leaflets 631.Regarding claim 8, since the valve device is implanted in the body, the leaflets comprise a biocompatible material. With respect to claim 10, Rapacki disclose urethane is used for the valve member and further can be polyurethane, see paragraphs 175,247,261. With respect to claim 11, Rapacki discloses (paragraph 117) to provide the device to match dimensions of the anatomy that falls within and overlaps the claimed dimensions of 4-25mm. Regarding claim 13, Rapacki discloses (paragraph 131) that the valve has a generally tubular shape.
However, in the alternative Rapacki does not explicitly disclose the first and second cylindrical portions that define the radial lip to be disposed on the outer surface of the expandable annular stent frame. Vanney et al. show (Figs. 2A, 4A, 6A, 7A, 8A, 9A, 11A) show first and second cylindrical portions of a cuff defining a radial lip on the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799